         Case 2:20-cv-01148-TLN-KJN Document 8 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRUCE TERRY,                                      No. 2: 20-cv-1148 KJN P
12                         Plaintiff,
13              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14       NASTRAN HASHEMI, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Plaintiff’s complaint has not been screened and no defendants have been

19   served.

20             A recent court order was served on plaintiff’s address of record and returned by the postal

21   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

22   a party appearing in propria persona inform the court of any address change.1

23             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

24   district judge to this action; and

25

26
     1
        On November 23, 2020, an order served on plaintiff was returned marked “deceased.” The
     undersigned has considered whether to appoint counsel to represent plaintiff’s estate, but finds
27   there are no exceptional circumstances for doing so in this case. See 28 U.S.C. § 1915(e)(1);
     Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332,
28   1335-36 (9th Cir. 1990); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
                                                      1
      Case 2:20-cv-01148-TLN-KJN Document 8 Filed 12/14/20 Page 2 of 2


 1          IT IS HEREBY RECOMMENDED that this action be dismissed. See Local Rule 183(b).

 2          These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, plaintiff may file written objections

 5   with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 7   failure to file objections within the specified time may waive the right to appeal the District

 8   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: December 14, 2020

10

11

12

13

14

15
     Terr1148.56
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
